SEAMAN, District Judge
(after stating the facts as above). The practice of utilizing vessels, when laid up for the winter, as storehouses for grain has become frequent in the ports of the G-reat Lakes. The shipper thereby saves elevator charges, and the vessel owner secures a cargo. The transportation may precede the storage, or1 may close it; in either scheme the storage extends to the opening ¿>f navigation in the spring. In view of this practice, the questions involved in this case have special importance, and I have given them careful consideration. In the hope and expectation that they will be taken up by appeal, and thus become settled for this circuit, a brief statement of my conclusions will suffice for the purpose of a decree here.
*2611. Upon the facts it is clear and undisputed that the damages for which a recovery is sought by this libel originated after the vessel had completed the transportation,—after arrival in Buffalo, inspection oí the cargo, mooring and dismantling the vessel for the winter, and covering the hatches to protect the corn. It is the general rule of law respecting carriers of goods that their liability as carriers terminates with the service of transportation, after a reasonable time and opportunity for the consignee to- accept and remove them, and that for any storage thereafter, of any storage previous to and while awaiting orders of the shipper for forwarding, the liability is that of a warehouseman only. Pars. Cont. c. 11, § 9; 2 Am. & Eng. Enc. Law, 878, and note; Peoria, etc., Ry. Co. v. United States Rolling Stock Co. (Ill. Sup.) 27 N. E. 59. This rule applies to carriage by water. Carv. Carr, by Sea, § 472. As defined in Kohn v. Packard, 3 La. 224, the contract of affreightment by water is one “to carry from port to port, and the owners of a vessel fulfill the duties imposed on them by delivering the merchandise at the usual places of discharge.” I can find no ground for excepting the contract in this case from that rule, and the conclusion follows that the respondent can only he charged with the liabality which attaches to the contract of storage,—that of 'warehouseman. The measure of that duty is the exercise of ordinary care, or the care which a reasonably prudent man takes of his own property similarly situated. If it be assumed that the storage is so connected with the transportation that the admiralty may take jurisdiction and consider that liability, and if it be further assumed that the vessel owner owed a duty of personal attention and care, aside from furnishing a competent ship keeper, the testimony does not satisfy me that there was neglect or want of ordinary care upon his part. Arguing from the result, it is easy to suggest what precautions might have saved the injury, but he was not an insurer, nor is he held to the exercise of all possible care.
2. If any cause of action is shown, I think it is not within the cognizance of admiralty. Wiih the termination of the carriage the water-borne character of the contract ceased, and the vessel was converted into a mere winter storehouse for the corn. It is true that the ordinary contract of affreightment includes, and is only discharged by, delivery to the consignee, but here there was a constructive delivery, so far as concerned that contract, and thenceforward the corn was taken and held under the new bailment, that of warehouseman. Jurisdiction of that liability does not pertain to- the admiralty. In The Pulaski, 33 Fed. 383, Mr. Justice Brown, then district judge, so held in respect to a similar contract, wherein the winter storage was at the port of shipment, intending transportation on the opening of navigation, and the libel was filed for injury suffered by the grain during the term of storage. The storage here in question was no more an incident of the transportation than it was there. The division of the contract into its separate characters is here marked by the constructive delivery at Buffalo. The storage side of the contract was not maritime. See The Hendrick Hudson, 3 Ben. 419, Fed. Cas. No. 6,355; Gilbert Hubbard & Co. v. *262Roach, 2 Fed. 393; The W. F. Brown, 46 Fed. 290; The Sirius, 65 Fed. 226.
3. If the contract be regarded as maritime—as that of a carrier throughout t'he storage—it is doubtful whether the vessel and the owner would not he relieved of liability by the provisions of section 3 of chapter 105, Laws 1893, known as the “Harter Act.” It is alleged and shown that the vessel was “in all respects seaworthy and properly, manned, equipped and supplied” when the cargo was received, and if there was any fault during the winter it was “in the management of said vessel.” That act expressly saves the vessel and owner from liability in such cases. See The Viola, 59 Fed. 634; The Berkshire, Id. 1007; The Silvia, 64 Fed. 607; The Etona, Id. 880; The Sintram, Id. 884.
The libel must be dismissed, with costs, and decree will be entered accordingly.